THIRD AMENDMENT TO CREDIT AGREEMENT


THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 30,
2008 (the “Third Amendment”) by and among NU HORIZONS ELECTRONICS CORP., a
Delaware corporation having its executive offices at 70 Maxess Road, Melville,
New York (the “Borrower”), each of the lenders that is a signatory thereto
identified under the caption “Lenders” on the signature pages to the Credit
Agreement (as defined below) (individually, a “Lender”, and collectively, the
“Lenders”), BANK OF AMERICA, N.A., a national banking association,
as  Documentation Agent for the Lenders, JPMORGAN CHASE BANK, N.A., a national
banking association, as Syndication Agent for the Lenders, ISRAEL DISCOUNT BANK
OF NEW YORK, a New York bank, as Syndication Agent for the Lenders and CITIBANK,
N.A., a national banking association, as administrative agent for the Lenders
(the “Administrative Agent”).


RECITALS


The Borrower, the Lenders, the Documentation Agent, the Syndication Agents and
the Administrative Agent entered into an Amended and Restated Credit Agreement
dated as of January 31, 2007, as amended by a Consent and First Amendment to
Credit Agreement dated as of June 6, 2007 and a Second Amendment dated as of
January 4, 2008, (collectively, the “Credit Agreement”), pursuant to which
certain financial accommodations were made available to the Borrower.


The Borrower has requested that the Lenders and the Administrative Agent modify
certain of the terms set forth in the Credit Agreement and the Lenders and the
Administrative Agent are willing to modify such terms but only upon and subject
to the following terms and conditions.


NOW THEREFORE, in consideration of the premises and mutual covenants and
promises exchanged herein, the parties hereto mutually agree as follows:


Section 1. Definitions.  Except as otherwise defined in this Third Amendment,
terms defined in the Credit Agreement are used herein as defined therein.
 
Section 2. Amendment.  Subject to the satisfaction of the conditions precedent
specified in Section 4 below:


(A) Section 1.1 of the Credit Agreement is hereby amended by deleting clauses
(b) and (n) of the definition of “Eligible Accounts” and substituting the
following therefor:


“(b) such Accounts are not unpaid more than ninety (90) days after date of
original invoice provided, however, for those Account Debtors identified by the
Borrower as of the date of the Third Amendment and other Account Debtors
hereinafter designated by the Borrower for whom the Borrower and its Domestic
Subsidiaries extend payment terms of ninety (90) days (the “Extended Account
Debtors”) on the basis of credit considerations they deem appropriate (subject
to approval by the Administrative Agent), the number of days shall be increased
to one hundred twenty (120) days after date of original invoice with respect to
the Accounts of such Extended Account Debtors;”



--------------------------------------------------------------------------------


 “(n) such Accounts are not owed by an Account Debtor who has Accounts unpaid
more than ninety (90) days (or in the case of an Extended Account Debtor, more
than one hundred twenty (120) days) after the date of the original invoice and
which constitute more than fifty (50%) percent of the total of Accounts of such
Account Debtor or Extended Account Debtor, as the case may be;”


(B) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Eligible Inventory” and substituting the following therefor:


“‘Eligible Inventory’ shall mean all unencumbered inventory of raw material work
in process and finished goods of the Borrower and its Domestic Subsidiaries
exclusive of End of Life Inventory, other than up to $20,000,000.00 of the value
of Eligible End of Life Inventory, as each of such terms is herein defined, from
time to time on hand valued at the lowest of (a) cost, (b) market value, or (c)
the valuation consistent with that employed in the preparation of the financial
statements of the Borrower referred to in Section 5.1 hereof.  ‘End of Life
Inventory’ shall mean inventory that the vendor of which has discontinued or
declared obsolete and whose sale is final and without return
privileges.  ‘Eligible End of Life Inventory’ means End of Life Inventory
located in the United States for which the Borrower or its Domestic Subsidiaries
have irrevocable purchase orders to sell to creditworthy Account Debtors who are
obligated to take delivery of same within two years of the date of the relevant
purchase order.”


Section 3. Conditions Precedent.  The amendments to the Credit Agreement set
forth in Section 2 hereof shall become effective, on the date of this Third
Amendment, upon the execution and delivery of this Third Amendment by the
Borrower, the Administrative Agent and each of the Lenders necessary to
constitute the Required Lenders and the satisfaction of the following
conditions:


(A) Certified Copies and Other Documents.  The Administrative Agent shall have
received certificates of an officer of the Borrower dated the date of this Third
Amendment certifying (x) no changes in the certificate of incorporation or
by-laws from the date of the Agreement or attaching copies of any amendments,
(y) true and correct copies of resolutions adopted by the board of directors of
the Borrower (1) authorizing the borrowings and the other extensions of credit
from the Lenders under the Agreement as amended hereby, the execution, delivery
and performance by the Borrower of this Third Amendment, and any related
documents (2) approving forms in substantially execution form of this Third
Amendment, and any related documents and (3) authorizing officers of the
Borrower to execute and deliver this Third Amendment, and any related documents,
and (z) the incumbency and specimen signatures of the officers of the Borrower
executing any documents delivered to the Administrative Agent or a Lender by the
Borrower in connection herewith.


- 2 -

--------------------------------------------------------------------------------


(B) Approval of the Administrative Agent and Agent’s Counsel. All other
documents and legal matters in connection with the transactions contemplated by
this Third Amendment shall be satisfactory in form and substance to the
Administrative Agent and its counsel.


Section 4. Representations and Warranties.  The Borrower represents and warrants
to the Lenders that the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents are true and complete on the date of
this Third Amendment and as if made on and as of the date hereof (or, if such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).


Section 5. Borrower’s Acknowledgments.  The Borrower acknowledges and agrees
that the Borrower has no claims, counterclaims, offsets, or defenses to the Loan
Documents and the performance of the Borrower’s obligations thereunder or if the
Borrower did have any such claims, counterclaims, offsets or defenses to the
Loan Documents or any transaction related to the Loan Documents, the same are
hereby waived, relinquished and released in consideration of execution and
delivery of this Third Amendment.


Section 6. Acknowledgement of Guarantors.  The Guarantors acknowledge and
consent to all of the terms and conditions of this Third Amendment and agree
that this Third Amendment and all documents executed in connection herewith do
not operate to reduce or discharge the Guarantors’ obligations under the Credit
Agreement or the other Loan Documents.  The Guarantors further acknowledge and
agree that the Guarantors have no claims, counterclaims, offsets, or defenses to
the Loan Documents and the performance of the Guarantors’ obligations thereunder
or if the Guarantors did have any such claims, counterclaims, offsets or
defenses to the Loan Documents or any transaction related to the Loan Documents,
the same are hereby waived, relinquished and released in consideration of
execution and delivery of this Third Amendment.


Section 7. Governing Law; Execution in Counterparts.  Except as herein provided,
the Credit Agreement shall remain unchanged and in full force and effect.  This
Third Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same amendatory instrument and any
of the parties hereto may execute this Third Amendment by signing any such
counterpart.  This Third Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
New York conflicts of laws principles).


Section 8. Amendment Fee.  The Borrower agrees that in consideration for the
Lenders executing this Third Amendment, it shall pay a fee (the “Amendment Fee”)
to the Administrative Agent for the account of each Lender that executed and
delivered this Third Amendment on or prior to 5:00 p.m. (New York City time) on
May 30, 2008 (or such later time as the Borrower and the Administrative Agent
shall agree) in an amount equal to $15,000.00 to be shared pro rata among the
Lenders so executing and delivering this Third Amendment in proportion to their
Revolving Credit Commitments.  The Amendment Fee shall be earned upon the
effective date of this Third Amendment and shall be payable on June 4, 2008.
 
Section 9. Expenses, etc.  The Borrower agrees to pay or reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of Certilman Balin Adler & Hyman, LLP) in connection with the
negotiation, preparation, execution and delivery of this Third Amendment and the
transactions contemplated hereby.


Section 10. Effective Date.  This Third Amendment is dated for convenience as of
May 30, 2008 and shall be effective as of such date, on the delivery of an
executed counterpart to the Borrower upon satisfaction of the conditions
precedent contained in Section 3 hereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


- 3 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be duly executed and delivered by their duly authorized
officers, all as of the day and year first above written.



 
Borrower:
       
NU HORIZONS ELECTRONICS CORP.
       
By:
/s/ Kurt Freudenberg                               
   
Kurt Freudenberg
   
Vice President, Treasurer and
   
Chief Financial Officer
       
Guarantors:
       
NIC COMPONENTS CORP.
       
By:
/s/ Kurt Freudenberg                               
   
Kurt Freudenberg
   
Executive Vice President, Treasurer and
   
Chief Financial Officer
       
NU HORIZONS INTERNATIONAL CORP.
       
By:
/s/ Kurt Freudenberg                               
   
Kurt Freudenberg
   
Executive Vice President, Treasurer and
   
Chief Financial Officer
       
TITAN SUPPLY CHAIN SERVICES CORP.
       
By:
/s/ Kurt Freudenberg                               
   
Kurt Freudenberg
   
Executive Vice President, Treasurer and
   
Chief Financial Officer
       
RAZOR ELECTRONICS, INC.
       
By:
/s/ Kurt Freudenberg                               
   
Kurt Freudenberg
   
Executive Vice President, Treasurer and
   
Chief Financial Officer

 
- 4 -

--------------------------------------------------------------------------------


 

 
NuXCHANGE B2B SERVICES, INC.
       
By:
/s/ Kurt Freudenberg                               
   
Kurt Freudenberg
   
Executive Vice President, Treasurer and
   
Chief Financial Officer
       
Administrative Agent:
       
CITIBANK, N.A.,
 
as Administrative Agent
       
By:
/s/ Stuart N. Berman                               
   
Stuart N. Berman
   
Vice President
       
Documentation Agent:
       
BANK OF AMERICA, N.A.,
 
as Documentation Agent
       
By:
/s/ Steven J. Melicharek                             
   
Steven J. Melicharek
   
Senior Vice President
       
Syndication Agent:
       
JPMORGAN CHASE BANK, N.A.,
 
as Syndication Agent
       
By:
              
   
Alicia T. Schreibstein
   
Vice President
       
ISRAEL DISCOUNT BANK OF NEW YORK, as Syndication Agent
       
By:
/s/ Scott Fishbein                               
   
Scott Fishbein
   
First Vice President
       
By:
/s/ Roy Grossman                               
 
Name:
Roy Grossman
 
Title:
Senior Vice President 1

 
- 5 -

--------------------------------------------------------------------------------


 
Notice Addresses:
Lenders:
     
CITIBANK, N.A.
CITIBANK, N.A.
730 Veterans Memorial Highway
   
Hauppauge, NY 11788
By:
/s/ Stuart N. Berman                               
   
Stuart N. Berman
   
Vice President



JPMORGAN CHASE BANK, N.A.
JPMORGAN CHASE BANK, N.A.
395 North Service Road, Floor 3
    
Melville, NY 11747
By:
                  
   
Alicia T. Schreibstein
   
      Vice President



ISRAEL DISCOUNT BANK OF NEW YORK
ISRAEL DISCOUNT BANK OF NEW YORK
511 Fifth Avenue
   
New York, NY 10017
By:
/s/ Scott Fishbein                               
   
Scott Fishbein
   
First Vice President
       
By:
/s/ Roy Grossman                               
 
Name:
Roy Grossman
 
Title:
Senior Vice President 1



BANK OF AMERICA, N.A.
BANK OF AMERICA, N.A.
1185 Avenue of the Americas
   
New York, NY 10036
By:
/s/ Steven J. Melicharek                             
   
Steven J. Melicharek
   
Senior Vice President



SOVEREIGN BANK
SOVEREIGN BANK
330 South Service Road
   
Melville, NY 11747
By:
/s/ Christine Gerula                               
   
Christine Gerula
   
Senior Vice President



HSBC BANK USA, NATIONAL
HSBC BANK USA, NATIONAL
ASSOCIATION
ASSOCIATION
534 Broad Hollow Road
   
Melville, NY 11747
By:
/s/ Christopher J. Mendelsohn              
   
Christopher J. Mendelsohn
   
First Vice President



CAPITAL ONE, N.A. ,
CAPITAL ONE, N.A.,
275 Broadhollow Road
formerly known as North Fork Bank
Melville, NY 11747
     
By:
/s/ Kevin Brown                               
   
Kevin Brown
   
Senior Vice President
     
BANK LEUMI USA
BANK LEUMI USA
562 Fifth Ave.
   
New York, NY 10036
By:
/s/ Patrick J. Gaffney                               
   
Patrick J. Gaffney
   
Vice President

 
- 6 -

--------------------------------------------------------------------------------

